Fish, J.
Sam Walker was convicted of larceny after trust delegated. He made a motion for a new trial, upon various grounds, which being overruled, he excepted. The indictment charged that a firm of which the prosecutor was a member entrusted the accused with twenty-five dollars belonging to such firm, for the purpose of paying the railroad-fare of three designated persons from Birmingham, Ala., to Atlanta, Ga.; and that he, after having been entrusted with such money for this purpose, fraudulently converted the same to his own use. The evidence submitted upon the trial fully sustained the charges made in the indictment. Counsel for the plaintiff in error contend that' it appeared from the evidence that the prosecutor’s firm was fraudulently induced by the accused to entrust him with the twenty-five dollars, his intention at the time being to convert the money, after being entrusted with it, to his own use. For this reason they say that he was not guilty of larceny after trust delegated, and, to sustain their contention, cite Wylie v. State, 97 Ga. 207. That case is no authority for the contention made. There it appeared that the accused “'contracted with the prosecutrix to build for her a house within a stipulated time and at a stated price which she paid to him in advance, and that he really never intended to build the house at all, but fraudulently pretended he would do so, for the purpose of obtaining the money and applying it to his own uses. ” The court held that while such facts showed great moral turpitude on the part of the accused, they did not render him guilty of larceny after trust. The evident reason for the ruling made in that case was that there was no trust delegated to the accused, as the money was paid to him, in advance, under his contract with the prosecutrix, as a consideration for his building a house for her. The prosecutrix did not entrust the accused with the money, but she paid it to him, in advance, for a consideration which he was to perform, intending it to he his money, and the fact that he really never intended to build the house, but fraudulently pretended that he would do so, for the purpose of obtaining the money and applying it to his own uses, did not, of course, make him guilty of larceny after trust; and this is the extent of the court’s ruling. Here the accused was entrusted with money for a specific purpose, and the fact that he, by fraudulent representations made to the members of the firm entrusting him with it, may have induced the trust can make no *262difference. Though he may have lied in order to get the firm to entrust him with the money, still if he was, as the evidence shows, entrusted with it, and then converted it to his own use, he was guilty of the charge made in the indictment.

Judgment affirmed.


By jive Justices.